Citation Nr: 0414341	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  96-42 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO 
denied entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected lumbosacral 
strain, and an evaluation in excess of 10 percent for 
lumbosacral strain.

In November 1999 the Board denied entitlement to service 
connection for a bilateral knee disorder as secondary to 
service-connected lumbosacral strain, and remanded the issue 
of entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain to the RO for further development and 
adjudicative action.

The case was again before the Board in December 2002 at which 
time it was remanded to the RO for further development and 
adjudicative action.

In August 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In May 2002, the veteran, without good cause shown, 
failed to report for a VA medical examination which was 
necessary for a determination of his claim of entitlement to 
an increased evaluation for lumbosacral strain.

2.  In June 2002, the veteran, without good cause shown, 
failed to report for a VA medical examination which was 
necessary for a determination of his claim of entitlement to 
an increased evaluation for lumbosacral strain.

3.  In January 2003, the veteran, without good cause shown, 
failed to report for a VA medical examination which was 
necessary for a determination of his claim of entitlement to 
an increased evaluation for lumbosacral strain.

4.  In August 2003, the veteran, without good cause shown, 
failed to report for a VA medical examination which was 
necessary for a determination of his claim of entitlement to 
an increased evaluation for lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain is denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 
38 C.F.R. §§ 3.159, 3,326(a), 3.655 (2003); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran filed 
a claim of entitlement to an increased evaluation for his 
service-connected lumbosacral strain in March 1996.

In May 1996 the RO issued a rating decision denying the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected lumbosacral strain.

In May 1996 the veteran, through his representative, 
submitted a notice of disagreement with the May 1996 rating 
decision.

In July 1996 the RO issued a statement of the case addressing 
the denial of entitlement to an increased evaluation for 
lumbosacral strain.

In September 1996 the veteran submitted a substantive appeal 
to the Board seeking appellate review of the denial of 
entitlement to an increased evaluation for his service-
connected lumbosacral strain.

The veteran was examined by VA in January 1997 and November 
1998 to ascertain the nature and extent of severity of his 
lumbosacral strain.



In November 1999 the Board remanded the claim to the RO for 
accomplishment of a comprehensive VA special orthopedic 
examination to ascertain the nature and extent of severity of 
his lumbosacral strain, and to address requisite rating 
criteria for the purpose of properly rating his low back 
disability.

In May 2002 the veteran failed to report for a scheduled VA 
special orthopedic examination.

In June 2002 the veteran failed to report for a scheduled VA 
special orthopedic examination.

In December 2002 the Board again remanded the veteran's claim 
to the RO for accomplishment of a VA special orthopedic 
examination to ascertain the nature and extent of severity of 
his lumbosacral strain, and to address requisite rating 
criteria for the purpose of properly rating his low back 
disability.

In January 2003 the veteran failed to report for a scheduled 
VA special orthopedic examination.

In August 2003 the veteran failed to report for a scheduled 
VA special orthopedic examination.


Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board notes that the VCAA is not applicable to cases such 
as this one wherein the law and not the evidence controls the 
outcome of this case.  As such, no amount of additional 
development would produce evidence that could be useful to 
the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board notes that the determinative factor in the decision 
to deny the claim which is the subject of this appeal does 
not rest upon the merits.  Rather, the unexplained failure of 
the veteran to cooperate in the development of the claim made 
an informed determination of the claim on the merits 
impossible.  The Board is also bound by the regulations that 
require the claim be denied in such circumstances.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. at 193.

The Board's efforts at development of the claim as shown by 
the remands of this case to the RO were designed to insure 
that the record was adequate for an informed determination.  
38 C.F.R. §§ 3.326, 3.327.  The evidence initially presented 
to the Board was not comprehensive, and did not address the 
governing criteria requisite to ascertaining whether there 
had been an increase in the severity of lumbosacral strain.  
The applicable governing criteria have undergone additional 
revisions and the veteran's demonstrated failure to report 
for scheduled examinations renders any further attempts at 
development unnecessary.

The RO, as directed by the Board, advised the veteran of the 
consequences of failing to cooperate and report for scheduled 
VA examinations.  In its December 2002 the Board also advised 
the veteran of the consequences of failure to report for 
scheduled VA examinations.

The record shows that the veteran has failed on four separate 
occasions to report for scheduled VA examinations.  The RO 
took the necessary measures to ensure that notice of the 
examinations was sent to the veteran's last known address of 
record.  Notices to report for examinations have never been 
returned as undeliverable, nor have VA compensation checks 
sent to the veteran's last known address of record.

The veteran's failure to cooperate has not been justified.  
There is no argument from the veteran regarding good cause 
for his inaction.  His inaction appears to have been a 
voluntary election on his part and does not rise to the level 
of good cause contemplated by 38 C.F.R. § 3.655(a).  See 
Holland ( Lee) v. Brown, 6 Vet. App. 443, 445, 448-49 (1994) 
(refusal to submit to VA examination because of televised 
reports regarding care at VAMCs not considered good cause); 
Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) (financial 
hardship associated with traveling to VA examination site not 
considered good cause for failure to appear). 

The RO conscientiously sought to develop the claim through 
contact with the veteran at his known address at each stage 
of the appeal.  The veteran was also contacted for a medical 
examination.  His situation is clearly different from that 
presented in Hyson, supra.  His whereabouts are established 
and the RO contacts were directed to his known and current 
location.  38 C.F.R. § 3.1(q).  The Board observes that the 
veteran was advised by the RO of the significance of failing 
to cooperate through 38 C.F.R. § 3.655 through the more 
recent supplemental statement of the case.  As noted earlier, 
the Board also advised the veteran in similar manner.

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's claim for increase require that his claim be denied 
rather than being decided on the evidence of record.  The 
distinction between treatment of initial compensation claims 
and other claims such as the veteran's claim for increase is 
clear in the regulation.  

As a result, section  3.655(b) mandates the claim for 
increase be denied.  The Board is bound in its decisions by 
VA regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the recent RO correspondence was returned as 
undelivered, the record does not show that the veteran 
responded or otherwise advised the RO of a reason for failing 
to cooperate.  The service representatives at the RO and at 
the Board have similarly not advised the Board or the RO as 
to the veteran's repeated failure to report for scheduled 
examinations.  Further, the information regarding the 
scheduling of examinations and contact with the veteran 
regarding his attendance is complete enough to allow the 
Board to make an informed determination on the question of 
whether good cause existed on the failure to report.  

The record contains the essential information for the factual 
determination of whether there was good cause for the 
veteran's failure to report.  See Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997).  For example, there is no evidence to 
suggest that the veteran's whereabouts are unknown or that he 
is not at the address of record.  He was contacted regarding 
the examination and the record indicates there was an attempt 
to insure compliance with the examination several times.  He 
did not report and offered no reason for the failure to 
cooperate.  

More recently he did not respond after the RO sent him notice 
to report still seeking his cooperation.  VA regulations 
further provide examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
the death of an immediate family member.

Given the presumption of regularity of the VA mailings and 
considering the fact that the veteran has never contacted the 
RO to give adequate reasons for not reporting for an 
examination or otherwise for not cooperating, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2001).  

Therefore, the Board finds that the veteran's claim for 
increase must be denied as a matter of applicable 
implementing regulation.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 U.S.C.A. § 501, authority for 38 C.F.R. 
§ 3.655. 

The various factors in law and regulations applicable to 
current disability ratings as applied here and the complexity 
of sorting out manifestations clearly require an examiner to 
address questions the Board posed in a remand order.  Thus 
the Board had ample justification for ordering an 
examination.  38 C.F.R. § 3.327.  

If the veteran wishes to pursue the claim for an increased 
rating, he must be prepared to cooperate with VA's efforts to 
provide a contemporaneous medical examination.  See Olson, 
supra (citing Wood, supra); see also 38 C.F.R. § 3.326(a). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



